DETAILED ACTION
Status of Claims
	Claims 1-11 and 30-35 are pending.
	Claims 12-29 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 July 2022 was filed after the Office action dated 12 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Objections and Rejections
	The previous objections of claims 1 and 33 are withdrawn in view of Applicant’s amendment. 	
All other previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejima et al. (JP 2014-080674).
Regarding claim 1, Uejima discloses a method of anisotropic plating comprising a metal (title, abstract) (= a method for manufacturing a metal structure) comprising:
Providing a substrate (10) having a pre-plated layer (15a) with an initial height to width aspect ratio (Figure 4) (= providing a substrate having a metal base characterized by an initial height to width aspect ratio);
Electroplating a plating layer (15b or 15c) by conducting anisotropic plating with at least one parameter selected from current density to produce the structure depicted in Figure 4 and selecting an optimum combination of a current density depending on the composition of the plating solution (pages 2 and  7, page 6 fifth paragraph) (= electroplating a metal crown on the metal based to form the metal structure with a final height to width aspect ratio greater than the initial height to width aspect ratio of the metal base wherein the electroplating process comprises: adjusting a current density based on one or more conditions of a plating bath, the plating bath including a plating solution, the conditions including an amount of copper).  Uejima does not disclose that the current is based explicitly on the amount of copper, however, Uejima discloses that the current density is selected based on the composition of the plating solution which is inclusive of a copper amount.  One of ordinary skill in the art would recognize that the composition is inclusive of an amount of copper and therefore it would have been obvious to select the current density based on the amount of copper. 
	Regarding claim 2, Uejima discloses wherein electroplating the metal crown includes depositing metal on upper portions and side portions of the metal base, and wherein a rate of deposition on the upper portions of the metal base is greater than a rate of deposition on side portions of the metal base (Figure 4).  
	Regarding claim 3, Uejima discloses wherein electroplating the metal crown includes depositing metal substantially only on upper portions of the metal base (Figure 4). 
Regarding claim 4, Uejima discloses wherein electroplating includes electroplating to form the metal structure where the final height to width aspect ratio is greater than or equal to 1.2 (e.g. T2 greater than 1-3 times the width; page 5).  The range of Uejima overlaps the claimed range therefore a prima facie case of obviousness exists. 
Regarding claim 5, given the depictions of the heights of the structures (e.g. T1, T2 or T2 and T3), T2 is at least twice the height of T1 and T3 is at least twice the height of T2) (Figure 4). 
Regarding claim 6, the electroplated metal structure (15b) of Uejima is approximately twice a width of the metal base (15a) (Figure 4). 
Regarding claim 7, Uejima discloses that the space width Ws1 to the line width WL1 is preferably 1.4 or more, which overlaps the claimed range (page 4, paragraph 8).  
	Regarding claim 8, Uejima discloses wherein providing the substrate having the metal base includes electroplating the metal base onto the substrate (e.g. 15b = metal base, 15c = metal structure) (page 7).
Regarding claim 9, Uejima discloses forming a metal layer (11) on a substrate (10) (= providing a laminate including a substrate and a metal layer optionally separate by an insulating layer) and etching to remove metal layer (11) (page 4 paragraphs 5-7).
	Regarding claim 10, Uejima discloses a first current density for forming the plating layer (15b) isotropically and a second current density for forming the plating layer (15c) anisotropically and wherein the second current density is greater than the first current density (page 2, paragraph 9).  
	Regarding claim 11, Uejima discloses manufacturing a thin film coil with multiple layers (title, Figure 4).  
	Regarding claims 30-31, the final height to width ratio of Uejima is approximately equal to 2.0 or 2.4.  Additionally, selection of a greater amount of metal deposition would have been an obvious engineering design choice in view of Uejima’s disclosure of producing high aspect ratio metal structures (page 1, paragraph 1).  
Regarding claim 32, the electroplated metal structure (15b) of Uejima is approximately 1.7 times a width of the metal base (15a) (Figure 4). 
Regarding claim 33, Uejima discloses that the space width Ws1 to the line width WL1 is preferably 1.4 or more (page 4, paragraph 8).  Although the range of Uejima is outside the claimed range, it is close enough that one of ordinary skill in the art would expect the same or similar predictable result.  Selection of the spacing of the metal structures and bases would have been an obvious engineering design choice.  
Regarding claim 34, Uejima discloses wherein the substrate comprises a thin metal film (11) (page 4, paragraph 6). 
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejima et al. (JP 2014-080674) in view of Cha et al. (US 2015/0270053).
Regarding claim 35, Uejima discloses the substrate (10) and metal layer (11).  Uejima fails to disclose the composition of the substrate (10).  
Cha discloses a method for manufacturing chip electronic components comprising providing a substrate (20) being for example a metal-based soft magnetic substrate [0049] or optionally the first coil pattern (41) having a metal base (20) [0064] with an initial height to weight aspect ratio (Figure 3), plating a metal coil (42 or 43) such that the aspect ratio of the metal structure is greater than the aspect ratio of the metal base [0008]-[0009], [0012], [0016]-[0017] (Figures 3 and 9) and current density adjusting to control the deposition of the plated layer in a plating solution [0005], [0057], [0081], [0083], and [0098].  Cha discloses wherein the substrate is a metal-based soft magnetic substrate or polypropylene glycol [0049].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a polymer substrate because Cha teaches that a substrate for electroplating may either be formed of metal or a polymer.  

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive. On page 8 the argument states that Uejima does not disclose the claimed “adjusting a current density…” as claimed.  The Examiner respectfully disagrees with this analysis.  Uejima discloses the claimed adjusting as described above.  The argument does not explicitly point out how Uejima does not disclose the claimed invention.  
All other remarks on pages 6-9 are directed towards grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be explicitly addressed at this time. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795